Title: To Benjamin Franklin from G. Anquetil Brutiere, 7 June 1778: résumé
From: Brutiere, G. Anquetil
To: Franklin, Benjamin


<Granville in Normandy, June 7, 1778, in French: Last year I sent a ship to fish for cod on the Newfoundland Banks. On Sept. 17 she was boarded from the privateer Bellona out of Marblehead, Capt. Thomas Stevens, and forced to accept seven English prisoners who had no food or other necessities. These extra mouths forced her to return to France after less than three months on the Banks; otherwise she would have had more than four, and in that time would have taken 4–5000 cod, worth in France 4–5000 l.t. A young merchant weighed down by misfortunes, responsible for a large family, with his ships—or rather those that friends have put in his charge—lying idle, has a just complaint to put before you. I am confident that you will repair my loss.>
